Citation Nr: 1301143	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  

The Board notes that the evidence of record includes psychiatric diagnoses for the Veteran of depression, anxiety, prolonged bereavement complicated by major depressive disorder symptoms consistent with posttraumatic stress disorder (PTSD), and prolonged grief reaction.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis-one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the depression issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons, 23 Vet. App. 1.

The issue of service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's service-connected disabilities have prevented him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  



Pertinent Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


Analysis 

The Veteran contends that he is unemployable due to his service-connected disabilities.  

The Veteran's service-connected disabilities include: internal derangement of the right knee joint, rated as 20 percent disabling; prostatitis, rated as 20 percent disabling; degenerative changes of the cervical spine, associated with degenerative joint disease of the thoracic spine, rated as 20 percent disabling; left upper extremity radiculopathy, associated with degenerative changes of the cervical spine, rated as 20 percent disabling; iliotibial band syndrome of the right knee, rated as 10 percent disabling; lateral epicondylitis of the right elbow, rated as 10 percent disabling; degenerative joint disease of the thoracic spine, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease (GERD), rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable (0 percent); and hemorrhoids, rated as noncompensable (0 percent).  The combined disability rating for the Veteran's service-connected disabilities is 80 percent.  In considering the cervical spine, thoracic spine and left upper extremity disabilities as one disability resulting from a common etiology, the combined rating for these three disabilities is 40 percent.  Therefore, the Veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16(a), during the period of this appeal.  

The evidence of record reflects that the Veteran has been unemployed since June 2005, approximately two and a half years prior to his filing the TDIU claim on appeal.  

In February 2008, a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, was received from the Veteran's former employer, the City of Clarksville.  The former employer indicated that the Veteran's employment dates ranged from April 2002 to January 2004, wherein he worked as a police officer.  The reason for termination of the Veteran's employment was listed as "resigned."  The date the Veteran last worked was reported as January 12, 2004.  

A second VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits was received in February 2008, from another of the Veteran's former employers, the Tazewell County Sheriff.  This former employer indicated that the Veteran's employment dates ranged from January 2004 to June 2005, wherein he worked as a school resource officer.  The reason for termination of the Veteran's employment was not specified and the date the Veteran last worked was reported as June 30, 2005.  

In a March 2008 VA examination, the Veteran's service-connected disabilities were evaluated.  The Veteran reported he was currently retired and had been retired since 2005.  He also reported the cause of his retirement included his cervical spine problem as well as his grief reaction to the death of his son.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine.  The examiner found that the effects on his usual occupation from the cervical spine were significant and that this was the major barrier to employment.  She explained that the Veteran was unable to do any strenuous physical labor because of his neck and he had skills in physical activities as was required to be a police officer, mechanic, or working within sports-skiing or baseball.  The examiner also found that, if employed in a sedentary type of job, the Veteran would have to be able to shift positions frequently and could not have a job that produced strain on his neck or back such as, for example, sitting at a computer for long periods or standing for long periods.  The Veteran was then diagnosed with degenerative joint disease of the lumbar spine.  The examiner found that this disability also had significant effects on the Veteran's usual occupation, stating that this condition caused chronic low back pain and radicular symptoms during flares and that it would be contraindicated for the Veteran to do strenuous physical labor because of his neck and his back.  She concluded that the Veteran could do sedentary work, but would need to shift positions frequently.  The Veteran was also diagnosed with left upper extremity radiculopathy and the examiner found this disability to have significant effects on the Veteran's usual occupation, noting that any stress on the neck would aggravate this condition.  The examiner diagnosed the Veteran with iliotibial band syndrome of the right knee with significant effects found on his usual occupation.  She explained that the Veteran occasionally had decreased mobility because of locking and pain and was not able to stand for more than 30 minutes and was unable to walk for more than a quarter of a mile.  

The examiner diagnosed the Veteran with lateral epicondylitis of the right elbow with findings of significant effects on the Veteran's usual occupation.  She found that supination and pronation were painful and the Veteran should avoid repetitive movements of the right elbow, which was his dominant upper extremity, and this limited lifting and carrying.  The Veteran was then diagnosed with tinnitus and hearing loss and the examiner found there were significant effects on the Veteran's usual occupation from these disabilities as well.  She noted that the Veteran was recently refused employment because of decreased hearing and this affected his ability to hear instructions, such as would be necessary in any new job.  She also found this affected the Veteran's ability to work with the public and with others, as he would mistake or not hear what was being said.  The examiner also diagnosed the Veteran with prolonged grief reaction, finding significant effects on the Veteran's usual occupation.  She noted that he was still severely grieving the loss of his son and that this most definitely affected the Veteran's ability to be able to be employed because of depression, withdrawal and lack of interpersonal contact; however, this was not more of a contributing factor than that of his neck and back.  The Veteran was also diagnosed with GERD, chronic prostatitis and hemorrhoids, all found to have no significant effects on his usual occupation.  

The Veteran also submitted records in December 2009 from a police investigation from November 2007 to December 2007, in which his employer had been interviewed.  These statements however, do not address the Veteran's service-connected disabilities and their effect on his employment.  

Based on a review of the evidence, and resolving the doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for TDIU.  Initially, the Board observes that the evidence of record demonstrates that the Veteran stopped working in June 2005, approximately two and a half years prior to the claim for TDIU currently on appeal.  The information received from the Veteran's employers per the VA Forms 21-4192 received in February 2008 does not indicate the Veteran's reason for termination from either position was due to a service-connected disability.  

The March 2008 VA examiner's conclusions provide probative evidence that the Veteran is unable to obtain or retain substantially gainful employment.  In this regard, the examiner found that the Veteran's service-connected cervical spine, lumbar spine, left upper extremity radiculopathy, iliotibial band syndrome of the right knee, lateral epicondylitis of the right elbow, tinnitus and hearing loss all produced significant effects on his usual occupation individually, with the cervical spine being the major barrier to employment.  The examiner also noted the Veteran's skills were in physical activities as were required to be a police officer, mechanic, or working within sports and his service-connected disabilities would limit his employment from any strenuous physical labor.  In addition, she found that with a sedentary type of job, the Veteran would have to be able to shift positions frequently, he could not have a job that produced strain on his neck or back such as, for example, sitting at a computer for long periods or standing for long periods, he had decreased mobility because of locking and pain in the right knee, he was not able to stand for more than 30 minutes, and he was limited in lifting and carrying due to his right elbow.  She also found that the Veteran's decreased hearing affected his ability to hear instructions, work with the public and work with others.  With respect to the conclusions made to the significant effects on employment from the Veteran's non service-connected prolonged grief reaction, the examiner found these effects was not more of a contributing factor than that of his neck and back.  

While the examiner found the Veteran was capable of sedentary employment in some capacity, resolving all doubt in favor of the Veteran, the Board finds that, considering his skills and past employment, the significant effects of the service-connected disabilities have rendered the Veteran capable of only marginal employment at best.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

Accordingly, as the record reflects that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment, a TDIU is warranted.  


ORDER

A TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities must be remanded for further development.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the law mandates that the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's Certificate of Release or Discharge from Active Duty (DD form 214) reflects that his military occupational specialty (MOS) was that of an infantryman for 19 years and eight months.  

Service treatment reports reflect that the Veteran was noted to report depression symptoms and anxiety symptoms in June 2000, although no psychiatric evaluation or diagnosis was provided at that time.  Subsequent service treatment reports were absent of any complaints or findings related to a psychiatric disorder.  

The Veteran was treated for and diagnosed with anxiety and depression from January 2002 to April 2002 at the Blanchfield Army Community Hospital, just a few months after his separation from service.  

VA outpatient treatment reports from January 2008 to February 2008 reflect that the Veteran was treated for and diagnosed with depression, grief from the loss of his son, prolonged bereavement complicated by major depressive disorder symptoms consistent with PTSD, depressive symptoms and PTSD symptoms.  In a February 2008 VA outpatient treatment report, the Veteran reported that he had been depressed for what seemed like his whole life, but things seemed to have gotten worse when he hurt his neck in April 2005.  He also reported that his 16 year old son committed suicide by gunshot and that, after this happened, he began to have nightmares and flashbacks related to events that happened when he was involved in military conflicts.  The Veteran then reported that he had been seen by a psychiatrist in 1982 while in the military because his unit sent him.  At that time, he was diagnosed with prolonged bereavement complicated by major depressive disorder symptoms consistent with PTSD.  

In the March 2008 VA examination, the Veteran was diagnosed with prolonged grief reaction.  

In considering the Veteran's MOS in service as an infantryman, the service records demonstrating the Veteran reported symptoms of depression and anxiety in June 2000, the current diagnoses of various psychiatric disorders, the February 2008 service treatment report demonstrating the Veteran's report of nightmares and flashbacks related to service after his son's suicide, and the Veteran's contentions that his current acquired psychiatric disorder is related to his service-connected disabilities, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, originated during his active service, was otherwise caused by or related to his active service, or was caused or aggravated by the Veteran's service-connected disabilities.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); see also Allen, 7 Vet. App. 439.  

In addition, as the record reflects the Veteran has received continuing treatment at VA and the only VA medical records associated with the file are from October 2004 and January 2008 to February 2008, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Finally, any additional records from Blanchfield Army Community Hospital should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated since February 2008.



2.  Make arrangements to obtain a copy of the Veteran's complete treatment records from Blanchfield Army Community Hospital, dated since October 2001.

3.  After the above development is completed, schedule the Veteran for a VA psychiatric examination by an appropriate examiner, to determine the current nature and etiology of the Veteran's acquired psychiatric disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  

The examiner is asked to answer the following:  

(a)  Please specify the diagnosis of any current acquired psychiatric disorder.  

(b)  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to the Veteran's military duties of an infantryman; or (ii) had its clinical onset during the Veteran's active service from October 1981 to October 2001; or, (iii) is the Veteran's PTSD caused by, aggravated by, or permanently worsened beyond the natural progression of the disorder by his service-connected disabilities.



(c)  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder (other than PTSD): (i) had its clinical onset during the Veteran's active service from October 1981 to October 2001; or, (ii) that such a disorder was caused by any event or incident that occurred during his active service, to include the Veteran's duties as an infantryman; or (iii) that such disorder was caused by, aggravated by, or permanently worsened beyond the natural progression of the disorder by his service-connected disabilities.  

In providing these opinions, please acknowledge the Veteran's complaints of depression and anxiety during service in June 2000, as well as his treatment for anxiety and depression shortly after his separation from service from January 2002 to April 2002.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

5.  Finally, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


